Citation Nr: 0511717	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for external nasal 
deformity and allergic rhinitis, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for sleep apnea 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1950 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  A notice of 
disagreement (NOD) was received in October 2002 and a 
statement of the case (SOC) was issued in May 2003.  The 
appeal was perfected in June 2003.  


FINDINGS OF FACT

1.  The highest scheduler evaluation for external nasal 
deformity and allergic rhinitis is 10 percent under 
applicable criteria, which is the veteran's current rating.  

2.  The service connected external nasal deformity and 
allergic rhinitis is not productive of polyps.  

3.  Service medical records are negative for any complaints 
or findings of sleep apnea, but with resolution of reasonable 
doubt in the veteran's favor, the veteran's service-connected 
external nasal deformity and allergic rhinitis is shown as 
contributing to sleep apnea.   


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
external nasal deformity and allergic rhinitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 3.159, 4.1, 4.2, 4.7, 4.97; Diagnostic 
Codes 6502, 6522 (2004).  

2.  Sleep apnea is proximately due to external nasal 
deformity and allergic rhinitis.    38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.159 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2004).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

Service connection was established for "external nasal 
deformity and allergic rhinitis" in a June 1959 rating 
decision.  At the same time, a 10 percent disability 
evaluation was assigned, effective from April 1959.  This 10 
percent rating has been in effect to the present.  

Applicable criteria provides that for traumatic deviation of 
the nasal septum, with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, a 
10 percent evaluation is assigned.  Diagnostic Code 6502.  
This is the highest rating under this code.  Allergic 
rhinitis is evaluated under Diagnostic code 6522.  Under this 
code, allergic rhinitis with polyps is assigned a 30 percent 
evaluation.  Allergic rhinitis without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, warrants a 10 
percent rating.  

At the May 2000 VA examination x-rays revealed that there 
were no gross fracture or air fluid levels in the sinuses.  
The sinus x-rays were negative.  

The May 2001 private medical record revealed post surgical 
chances of the nasal ala and bridge.  The septum was 
relatively straight but there was significant nasal valve 
collapse secondary to the previous nasal trauma and nasal 
surgery.  The private doctor doubted that the veteran had 
significant allergies contributing to this obstruction.  The 
veteran had complications related to his rhinoplasty.  

The February 2002 private medical record showed that the 
veteran's nasal turbinates were congested.  Oropharynx 
revealed increased lymphoid hyperplasia.  The veteran's 
airway was somewhat crowded.  On VA examination in April 2002 
there was no significant congestion in the nose.  The air 
passages were open less than 50 percent bilaterally and there 
was some swelling or bogginess to the membranes with nasal 
valve collapse.  

The January 2003 VA MRI of the veteran's head revealed that 
there were no detectable mass lesions in posterior fossa.  

In view of the foregoing, which at most, shows obstruction, 
but no polyps, a rating in excess of 10 percent is not 
warranted.   

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

In reaching the decisions contained herein, the Board notes 
that the medical evidence does not indicate that the 
disability presents manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take either 
service-connected condition outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (2004).  

II.  Service Connection  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his sleep apnea is related to his military service.  The 
veteran's service medical records are completely silent as to 
sleep apnea during service.  They do not reflect any sleep 
disorder.  Post service private and VA medical records show 
that the veteran was seen for sleep apnea many years after 
service.  These, however, show no nexus or link between the 
veteran's service and his sleep apnea.  Absent competent 
evidence of a link between service and the claimed 
disability, there is no basis to establish service 
connection.  

At the May 2004 RO hearing the veteran testified that a 
private doctor told him that his nasal deformity was a 
contributing cause to sleep apnea.  Disability, which is 
proximately due to, or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2004).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to that aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Board notes that the veteran is service connected for 
external nasal deformity and allergic rhinitis.  The Board 
has obtained the veteran's private medical records and there 
is no opinion as to a relationship between his service 
connected external nasal deformity and allergic rhinitis and 
sleep apnea.  

In April 2002, however, the veteran was examined for VA 
purposes.  In this examination report, the VA examiner stated 
that sleep apnea, as in this veteran's case, is primarily 
seen in overweight men with hypertension, observed apneas, 
daytime sleepiness, snoring and regular alcohol intake.  He 
went on to explain:

The primary structure abnormality involved in sleep 
apnea was usually in the oropharynx due to 
pharyngeal crowding and obstruction during sleep, 
however, in some patients a high upstream (i.e. 
nasal) resistance predisposes to collapse of the 
upper airway by increasing the subatmospheric 
pressure generated in the pharynx during 
inspiration as the strength of diaphragmatic 
contraction is increased to overcome airflow 
resistance in the nose.  

The examiner then stated: "It is likely that this veteran 
has [obstructive sleep apnea] and lack of nasal patency is 
important in the syndrome."  

Although not a model of clarity, with resolution of 
reasonable doubt in the veteran's favor, the Board 
understands the foregoing opinion as reflecting the view that 
the veteran's sleep apnea is considered proximately due to 
the veteran's service connected nose disability.  
Accordingly, service connection for sleep apnea is granted.  

III.  Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of a letter to the veteran 
from the RO dated in March 2003, as well as the contents of 
the statement of the case and supplemental statement of the 
case, which addressed what the evidence must show to 
establish entitlement; what information or evidence was still 
needed from the appellant; what the appellant could do to 
help with the claim; VA's duty to assist the appellant to 
obtain evidence for the claim; and what had been received.  
In this way, VA has satisfied its notice requirements 
including advising the veteran to submit all pertinent 
evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  This did not occur here, but content complying 
notice and proper subsequent VA process did occur.  After the 
March 2003 RO letter, the veteran's claims were again 
considered by the RO as described in the May 2003 statement 
of the case, and August 2004 supplemental statement of the 
case.  Here, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and post service private and VA medical records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examination in 
connection with his claims.  Therefore, the Board concludes 
that no further assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record, which shows 
substantial compliance with the notice and assistance 
provisions of law, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).


ORDER

An increased rating for external nasal deformity and allergic 
rhinitis is denied.

Service connection for sleep apnea is granted.  



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


